Hemingway, J. Although the warrants presented by the appellant were not payable out of the treasury, having been issued for more than five years before they were presented for re-issuance, they were receivable in payment for taxes and debts due the county. Mansf. Dig. sec. 1146; ib. sec. 1420; Daniel v. Askew, 36 Ark. 487; Whitthorne v. Jett, 39 Ark. 139; Howell v. Hogins, 37 Ark. 110; Crudup v. Ramsey, 54 Ark. 168. And this function gave them a value to him of which he was deprived by the action of the court in declining- to re-issue them and ordering them to be cancelled. But it was not the purpose of the act providing for calling in county warrants to either abridge or destroy the value or uses of any warrants that were, when presented, of any validity; and in cancelling the appellant’s warrants that were originally valid for all purposes and had, when presented, lost only a part of their uses by lapse of time, a result was reached that was never contemplated. There is nothing in the letter of the act directing such action; and as it is not within the spirit of the act, we think it was erroneous. The warrants should have been so re-issued as to be receivable for taxes and debts due to the county, but not payable out of funds in the treasury. Such an order would neither add to nor take from their value or functions at the time of their presentment and would accomplish the purpose of the act by ascertaining and classifying the county’s valid indebtedness. Reverse and remand, with directions to the circuit court to make and certify to the county court an order in accordance with this opinion.